DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaMantia in US Patent 5517707.
Regarding Claim 17, LaMantia teaches a combination canopy assembly and a barrier for sheltering animals (a crib can inherently be used to shelter animals such as kittens or puppies), wherein the barrier is defined by at least two sides (see the sides 68 shown in Fig. 1), wherein the barrier comprises a plurality of rails (96) and wherein the canopy assembly comprises a cover assembly comprised of a rail assembly comprising a plurality of horizontal rail assemblies (108) and a plurality of arch rail assemblies (22); and wherein the canopy assembly comprises a bracket assembly (16), coupled to the cover assembly for coupling the cover assembly to the barrier, wherein the bracket assembly comprises at least a first bracket (16 on the front) for coupling the cover assembly to the first side of the barrier and at least a second bracket (16 on the rear) for coupling the cover assembly to the second side of the barrier, wherein each of the at least first and second brackets have a cavity (126) configured to slide over from above and onto a plurality of differently dimensioned barrier top rails or wall surfaces having different cross-sectional diameters (see Fig. 7), with each barrier top rail or wall surface laterally constrained in the respective bracket when the canopy assembly is lowered onto and coupled to the barrier top rails or wall surface of the barrier; wherein each of the at least first and second brackets have at least two (2) interior surfaces (such as along A and D, see below)  that form an angle a3, which is between 30 degrees - 80 degrees. 


    PNG
    media_image1.png
    435
    395
    media_image1.png
    Greyscale


Regarding Claim 18, LaMantia teaches that angle a3 is about 40 degrees. 
Regarding Claim 19, LaMantia teaches that each of the at least first and second brackets have three interior surfaces (A, B, C) meeting at angles a1 and a2. 
Regarding Claim 20, LaMantia teaches that angle a1 is about 140 degrees and a2 is less than 90 degrees. 
Regarding Claim 21, LaMantia teaches that angle a2 is about 80 degrees.

Allowable Subject Matter
Claims 1, 3, 8, 9, and 16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636